17 So. 3d 1276 (2009)
George McGUIRE, Appellant,
v.
FLORIDA LOTTERY, et al., Appellees.
No. 1D09-3137.
District Court of Appeal of Florida, First District.
September 30, 2009.
George McGuire, Tallahassee, pro se, Appellant.
Daniel Nordby of Ausley & McMullen, P.A., Tallahassee, for Appellee James A. Greer; Billy J. Hendrix, City Attorney's Office, Tallahassee, for Appellee City of Tallahassee; Bill McCollum, Attorney General, and Mark S. Dunn, Assistant Attorney General, Tallahassee, for Appellees Bill McCollum, Florida Attorney General, State of Florida Department of the Lottery [Florida Lottery], the Florida House of Representatives, and Kenneth Pratt, Legislative Assistant; Austin L. Moore, Orlando, for Appellee Buddy Dyer; and Michael V. Hammond of Cramer, Price & de Armas, P.A., for appellee First Baptist Church of Orlando.
PER CURIAM.
Appellant George McGuire brought a civil complaint for damages against various defendants. The trial court granted motions to dismiss filed by some of the defendants, reciting that "[t]his dismissal is without prejudice. The Plaintiff may file an amended complaint on or before April 8, 2009. If no such amended complaint is filed, the case will stand dismissed *1277 as to the Defendants [who moved to dismiss]." McGuire appealed, although his notice of appeal does not appear to be timely.
We do not reach the issue of timeliness because the trial court has not issued a final or otherwise appealable order. An order which dismisses a complaint with leave to amend is not final. Eagle v. Eagle, 632 So. 2d 122 (Fla. 1st DCA 1994). The provision in the order that it will become final at a future date if the complaint is not amended does not cure this defect; a separate final order must be entered. Ponton v. Gross, 576 So. 2d 910 (Fla. 1st DCA 1991).
This appeal is therefore dismissed for lack of jurisdiction. All pending motions are denied as moot.
DISMISSED.
KAHN, WEBSTER, and ROBERTS, JJ., concur.